                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ALIU ALABI,

               Plaintiff,

vs.                                                                1:18-cv-00931-RB-LF

SONNY PERDUE, SECRETARY,
U.S. DEPARTMENT OF AGRICULTURE,

               Defendant.

                       ORDER ADOPTING JOINT STATUS REPORT
                         AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on May 13, 2019, the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 24), filed on April 25, 2019,

and adopted it as modified in the Court’s Order Setting Case Management Deadlines and

Discovery Parameters (Doc. 31), filed concurrently with this Order.



                                                    ___________________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge
